         Case 1:20-cr-00541-PGG Document 7 Filed 10/15/20 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

UNITED STATES OF AMERICA,

            -against-                                             ORDER

MOUSA SHAHIN,                                                20 Cr. 541 (PGG)

                        Defendant.


PAUL G. GARDEPHE, U.S.D.J.:

              It is hereby ORDERED that the sentencing of the Defendant will take place on

February 12, 2021 at 4:00 p.m. Any submissions on behalf of the Defendant are due January

22, 2021 and any submission by the Government is due on January 29, 2021.


Dated: New York, New York
       October 15, 2020
                                          SO ORDERED.


                                          _________________________________
                                          Paul G. Gardephe
                                          United States District Judge
